Citation Nr: 1809236	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation for a disability claimed as a stroke and residuals thereof, to include under the provisions of 38 U.S.C. § 1151 and/or as secondary to a service-connected disability.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 1970, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to a TDIU was before the Board in November 2012, where it was remanded for adjudication in the first instance.  Both issues were before the Board in November 2015 and April 2017, where they were remanded for additional development.  They have since been returned for further appellate review.


FINDINGS OF FACT

1.  The probative evidence of record is against a finding that the Veteran's claimed stroke and residuals thereof was caused by VA medical services.

2.  The probative evidence of record is against a finding that the Veteran's claimed stroke and residuals thereof was caused or aggravated by service-connected general anxiety disorder, to include medication prescribed or terminated. 

3.  The Veteran's service-connected disabilities do not preclude him from obtaining or maintaining gainful employment consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria under the provisions of 38 U.S.C. § 1151 for a disability claimed as a stroke and residuals thereof are not met.  38 U.S.C. § 1151 (2012); 38 C.F.R. §§ 3.102, 3.361, 3.385, 17.32 (2017).
2.  The criteria for establishing service connection for a disability claimed as a stroke and residuals thereof are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2017).  

Regarding the claim of a stroke and residuals thereof, the Veteran has asserted during the course of the appeal a failure by VA in its duty to assist regarding the provision of medical examinations when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); see also McLendon v. Nicholson, 20 Vet. App. 7981 (2006).  In November 2013, the Veteran's representative stated that while previous attempts to schedule a VA examination were futile, the Veteran was unable to attend examinations due to his need to care for an ill relative, and requested that the Veteran's claims file be reviewed for a medical opinion.  The record reflects that the requested VA examiner's opinion was provided in February 2014.  In addition, the Board remanded the Veteran's claim in November 2015 for an addendum opinion, which was provided in February 2016.  In July 2016, however, a statement from the Veteran's representative challenged the adequacy of the February 2016 addendum opinion.  Where VA makes reasonable efforts to assist in substantiating a claim by providing a medical examination or opinion, they must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 310-12 (2007).  Thus, the Veteran's claim was remanded again in April 2017 for another opinion, this time by a VA neurologist, which was provided in June 2017.  

Upon review, the Board finds the VA examiners' opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  38 U.S.C. § 1151 and Secondary Service Connection

The record reflects that the Veteran has a number of mental health and medical comorbities, including service-connected general anxiety disorder, a cerebellar lesion originally claimed as a stroke, and various neurological and cognitive complaints, such as dizziness, dysequilibrium, and memory loss.  The Veteran was prescribed Klonopin and other benzodiazepines between 1997 and 2006 to treat his service-connected generalized anxiety disorder.  In 2006, his various medical providers began tapering him off of these benzodiazepines.  The crux of the Veteran's claim is that, shortly thereafter, he suffered the asserted stroke for which he currently suffers residuals manifesting as his various neurological and cognitive problems, and seeks compensation under 38 U.S.C. § 1151.  In the alternative, the Veteran asserts that any neurological and cognitive problems are secondary to the treatment for his service-connected anxiety disorder, particularly the aforementioned tapering off of Klonopin and other benzodiazepines.  As the Veteran's claim under the alternative theories of entitlement above involves substantially the same factual history, the Board will address both of these contentions together in the analysis below.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  

The Board notes again that the Veteran is claiming, in part, residuals of a stroke caused or aggravated by the treatment of a service-connected disability.  The Veteran has not asserted, nor does the record reflect, any in-service injury or treatment relevant to his claim.  As such, further discussion as to service connection on a direct basis is not necessary. 

Alternatively, a veteran who is disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C. § 1151.  An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C. § 1151(a).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c).  Proximate causation can be established when it is shown that VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or the veteran's representative's informed consent. 

Informed consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, such as in emergency situations.  38 C.F.R. § 3.361(d)(1).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011). 

Proximate causation can also be established when it is shown that the veteran's additional disability or death was an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Analysis

The Veteran reports first noticing neurologic and cognitive symptoms such as dizziness, disequilibrium, and memory loss at a time when he was being tapered off the benzodiazepine, Klonopin, in 2006.  A February 2007 private treatment record notes a diagnosis of "protracted benzodiazepine withdrawal" and was restarted on Klonopin.  He eventually came off of all benzodiazepines in 2008.  A series of diagnostic tests starting in 2007 demonstrated a small area of hyper-intensity in the cerebellum consistent with a stroke.  It is this apparent stroke that the Veteran claims was caused by the benzodiazepine tapering, the residuals of which are his current neurologic and cognitive problems. 

As an initial matter regarding whether the Veteran qualifies for compensation benefits under 38 U.S.C. § 1151, after reviewing of the entire record of VA treatment dating back to 1997, including comments from multiple specialists, the February 2014 VA examiner opined that there was no evidence of carelessness, negligence, lack of proper skill, error in judgement, or any other similar instance of fault on the part of VA in attending to the Veteran's medical needs.  The examiner also noted "substantial evidence of somatization issues" throughout the record.  In his February 2016 addendum, the VA examiner further stated that, when all records are reviewed, the Veteran "was afforded a tremendous number of mental health and medical visits, per his needs."  The examiner also noted that there were a number of times the Veteran did not show for medical appointments, that he would adjust his medications at times per his own wishes, and that the Veteran was often dissatisfied with VA mental health providers in the treatment of his initial symptomology and in assessing its etiology and sought mental health care from various private treatment providers at the same time he was begin treated by VA physicians.  The Board also notes that various private treatment records, including a June 2007 correspondence in which the Veteran terminated the services of Dr. J.D., indicate that Veteran was attempting to self-manage his benzodiazepine tapering, despite the objections of his physicians.  

In addition, and as will be discussed in greater detail below, the evidence is against a finding that the Veteran's benzodiazepine withdrawal was even the cause the Veteran's purported stroke and subsequent residuals.  Regardless, the Veteran's extensive VA treatment history shows that both the Veteran and his physicians were well aware of the risks of sudden benzodiazepine withdrawal and worked on numerous occasions to taper his medications slowly.  As such, the evidence does not suggest the Veteran's asserted stroke or was an event that was not reasonably foreseeable for the purposes of 38 U.S.C. § 1151.  

Thus, the record does not establish that any additional disability resulted from VA treatment that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or an event not reasonably foreseeable.  38 U.S.C. § 1151.   

The matter thus turns to the core of the Veteran's claim, which is essentially entitlement to compensation on a secondary service-connection basis.  As previously noted, a VA examiner's opinion as to the Veteran's claim was provided in February 2014.  As the examiner only opined as to the Veteran's claim pursuant to 38 U.S.C. § 1151, the Board remanded the claim for an addendum opinion as to the Veteran's secondary service connection theory, which was provided in February 2016.  

In his February addendum 2016 opinion, the VA examiner opined that, with "so many intertwined and mental health issues," it was not possible to specifically state clear, diagnosable residuals of Klonopin withdrawal, and that various VA neurology treatment records showed unclear etiologies.  The Board notes, however, that the Veteran's actual assertion is not that Klonopin withdrawal caused his current neurologic and cognitive difficulties, but that the Klonopin withdrawal caused his asserted stroke, and that his neurologic and cognitive symptoms are residuals of this stroke.  In the alternative, the Veteran argues that either his benzodiazepine therapy, or its withdrawal, aggravated his purported cognitive and neurological problems.  The Board, therefore, remanded the claim again in April 2017 for an additional addendum opinion from a VA neurologist, which was provided in June 2017.  

Since the record reflects a number of physical and mental health issues, the Board's remand first instructed the neurologist to clarify the nature of the Veteran's cognitive and neurological impairments claimed as residuals of a stroke caused by benzodiazepine withdrawal.  The neurologist noted that, while the Veteran certainly had impairment due to his mental health conditions, it was not all that clear from the record that he had disabling cognitive impairment.  Regarding the Veteran's complaints of cognitive impairment, the neurologist noted that an October 2008 VA neuropsychological examination shortly after he came off benzodiazepines indicated adequate performance.  In addition, the neurologist noted that the Veteran's VA treatment records since that time suggests that the Veteran had excellent memory and communication, as evidence by hundreds of detailed interactions with VA staff, successfully navigating hundreds of VA appointments and telephone calls - "no small task for those familiar with the VA system."  The VA neurologist therefore opined that the evidence did not support a claim for memory or cognitive impairment, and that any disability in that regard appeared to be primarily related to his underlying psychiatric disorder.  

As to the Veteran's complaints regarding neurological impairment, the neurologist noted multiple ENT and Neurology evaluations that failed to find evidence of balance or gait impairment.  While the Veteran's symptoms were labeled as dizziness, on several occasions a more specific analysis described it as a sense the world was moving.  While some swaying was noted on a Romberg examination in 2011, the neurologist stated that this was non-specific and was not, in and of itself, indicative of a disability as it can occur in other high-functioning adults.  A 2007 posturography (a balance test) and an April 2010 videonystagmography (a vestibular deficit test) suggested a central vestibular dysfunction that is clinically very mild and only elicited by stress maneuver.  Vestibular rehabilitation, the neurologist continued, would be the normal treatment for such a condition.  The Board notes here that a July 2010 VA treatment record indicates that the Veteran was scheduled for vestibular rehabilitation, but that he only attended one session.  

Therefore, lacking any other etiologies, the neurologist opined that it was "plausible and more likely than not" that the Veteran's small cerebellar lesion (stroke) caused his dizziness/disequilibrium symptoms, as two testing modalities supported a central cause for his symptoms.  As such, the neurologist then proceeded to address the Veteran's assertion that the lesion itself was caused by benzodiazepine withdrawal.

The neurologist opined in the negative, explaining that that there are many causes for cerebellar injury, including stroke, trauma, infection, tumor, migraine, hypertension, and other less common etiologies, and that the age of the Veteran's lesion is unknown.  While the neurologist noted that the lesion remained static over multiple diagnostic tests and, as such, progressive causes such as a tumor or infection were unlikely, he also noted the Veteran's record does contains a history of migraines, as evidence by an emergency room visit in 2008.  Moreover, abnormalities in the areas of blood pressure, lipid, and diabetes testing would represent significant confounding factors in assessing the likelihood that benzodiazepine withdrawal contributed or caused the cerebellar lesion.  However, the Veteran's blood pressure, lipids, and diabetes tests were mostly normal during the last 19 years of the record.  While it was possible, the neurologist continued, that acute benzodiazepine withdrawal could elevate blood pressure acutely and cause brain injury similar to that noted on the Veteran's diagnostic tests, the evidence in this case suggests that both the Veteran and his providers were aware of the risks of sudden benzodiazepine withdrawal and worked on numerous occasions to taper his medications slowly.  Any indication that his Klonopin was discontinued abruptly would have been manifested by acutely elevated blood pressure; however, the neurologist's review of the Veteran's record from the relevant period did not demonstrate significant blood pressure elevation.  

Finally, regarding whether the Veteran's cognitive and neurological symptoms were aggravated by his benzodiazepine therapy, the neurologist acknowledged that impaired balance and disequilibrium are indeed common side effects of sedative hypnotic drugs such as Klonopin.  However, he explained that while literature strongly suggests that patients might experience worsened symptoms during benzodiazepine withdrawal, positing that such symptoms are still occurring years later and are essentially permanent is more problematic, as there is not good evidence that symptoms of benzodiazepine withdrawal could last nine years beyond medication taper as in this Veteran's case.  As such, the neurologist opined that the record and medical literature "do not support an 'as likely as not' contention" that chronic benzodiazepine therapy, or its withdrawal, caused cerebellar injury or permanently aggravated the Veteran's cognitive and neurological impairments.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's stroke and neurologic and cognitive residuals thereof was caused by his benzodiazepine withdrawal.  While the Board acknowledges the various medical articles submitted in support of his claim that describe the effects of benzodiazepine withdrawal - including stroke and cognitive and neurological impairments - the VA neurologist noted these symptoms and nevertheless opined that, although it was likely that the Veteran's cerebellar lesion was causing his symptomology, it was less likely than not that benzodiazepine withdrawal caused the cerebellar lesion itself.  The evidence is also against a finding that the Veteran's cognitive and neurological symptoms were aggravated by benzodiazepine treatment, as the evidence is against a finding that these symptoms would still be present nine years after the tapering off of this medication was completed.  

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing neurological and cognitive impairments since he started tapering off medication used to treat his various psychological disorders.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of any ongoing symptomology is not competent medical evidence.  Moreover, whether the symptoms the Veteran experiences are in any way related to his treatment requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the medical opinion of the VA neurologist more probative than the Veteran's lay statements, as the expert opinion was offered by a medical professional after consideration of the history of the disability including the Veteran's reports memory loss, dizziness, and dysequilibrium, and as the opinion is supported by a clear rationale.  

Moreover, as to the Veteran's claim pursuant to 38 U.S.C. § 1151, while the Veteran may assert that his cerebellar lesion and associated residuals are the result of  carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing his medical care or that the proximate cause of the disability was an event not reasonably foreseeable, VA treatment records reflect that the Veteran and his physicians were well aware of the risks of benzodiazepine withdrawal and worked carefully on numerous occasions to taper his medications slowly.  Furthermore, the VA examiner in February 2014 found no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing his medical treatment, a topic that a physician is competent to opine on but a layperson is not.  

In sum, the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C. § 1151 and/or under a secondary service connection basis.  Therefore, the benefit of the doubt doctrine is not applicable and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Service connection is currently in effect for: generalized anxiety disorder, rated at 50 percent; tinnitus, rated at 10 percent; and gastroesophageal reflux disease (GERD), rated at 10 percent.  The combined rating for compensation purposes for all of the Veteran's service-connected disabilities is 60 percent, effective April 15, 2005.  The Veteran, therefore, does not meet the requirements for a TDIU on a schedular basis.

Under 38 C.F.R. § 4.16(b), however, an extraschedular TDIU is available for a veteran who does not meet the above requirements if the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  However, this decision must first be addressed by VA's Director of Compensation Service.  The rating board will include a full statement as to a veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having bearing on the issue.  Id.  

In this case the Board finds that referral to the Director of Compensation Service for extraschedular consideration is not warranted, as there is sufficient evidence of record to determine that the Veteran's service-connected general anxiety disorder, GERD and tinnitus do not render him unable to secure and follow a substantially gainful occupation.  

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, neither a veteran's nonservice-connected disabilities or advancing age may be considered.  

As an initial matter, the record reflects that the Veteran has previously applied for Social Security Administration (SSA) disability benefits.   While SSA records are not controlling for VA determinations, they may nevertheless be pertinent to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  In forms associated with the SSA records, the Veteran reported that he could not work due to degenerative disc disease of the cervical spine with radiculopathy, degenerative disc disease of the lumbar spine, major depressive disorder, and a conversion disorder, as well as the "withdrawal syndrome" addressed in the present decision.  He noted that his highest grade of school completed was the 12th grade with some college courses, and that became unable to work due to his disabilities in July 2006.  The Veteran also provided a work history back to 1995 that included clerical and mechanical work.

In July 2009, SSA determined that disability benefits were not warranted.  SSA held that the Veteran was capable of performing jobs in the national economy compatible with that of a Mail Clerk, which is unskilled, light work.  While a mental assessment performed in conjunction with his SSA disability claim found "severe mental impairment," it also found that he had the mental capacity to handle simple and complex instructions, was able to sustain attention and concentration, was able to relate appropriately to others, and could adapt to changes in the work setting.  The Board finds that these reports are evidence against his claim for TDIU because they tend to show that he is not limited in employability to his service-connected psychiatric disorder.  Moreover, in its negative determination, SSA even took into consideration nonservice-connected disabilities that the Board cannot.  While the Board can only use service-connected disabilities as a basis for TDIU, SSA is not so limited.  The fact that they found against the claim does not support the Veteran's contention of TDIU caused by service-connected disabilities, and provides limited evidence against a finding that this Veteran's service connected disabilities are somehow out of the "norm", suggesting at least that they are not by SSA's belief that he was able to work.    

During an August 2005 VA mental disorders examination, the Veteran reported that he stopped working due to his anxiety.  The examiner opined that the effects of the Veteran's psychiatric disorder were: occasional decreased efficiency and productivity that were mild or transient in severity; occasional inability to perform tasks that was moderate in severity; frequent impairment of work, family, and other relationships that was moderate in severity, and; decreased reliability only during periods of stress that was mild or transient in severity.  Upon VA mental disorders examination again in October 2009, the examiner opined that the Veteran did not have total occupational and social impairment due to mental disorder signs and symptoms; however, the Veteran was noted as having moderate-severe deficiencies in family relations, productivity and reliability, and mood. 

As to the Veteran's service-connected tinnitus, the Veteran reported upon VA examination in August 2005 that family members complained that he had hearing problems.  While hearing loss was noted in the Veteran's right ear, it was not consider disabling by VA standards.   VA treatment records during the period on appeal contain no complaints from the Veteran that would suggest tinnitus has a significant impact on his ability to work.  Only a January 2010 VA treatment record notes an intermittent, "grinding sound" that was annoying.  As to the Veteran's service-connected GERD, upon VA examination in October 2009 the Veteran reported intermittent, weekly reflux symptoms that he treated successfully with over-the-counter medication.  The examiner opined that there were no effects of the problem on the Veteran's usual daily activities. 

The Board also notes that the Veteran was scheduled for several additional VA examinations during the course of the appeal that might have assisted with his TDIU claim, as they were to assess the current severity of his service-connected disabilities.  However, the record reflects that the Veteran failed to report to various examinations.  While the Veteran did show good cause for cancelling examinations scheduled for January 2013 due to illness, the Veteran failed to report, without good cause, to examinations that were rescheduled for May 2013 and June 2013.  The Board notes that the duty to assist is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).
Therefore, to the extent that the Veteran has alleged that his service-connected disabilities render him unemployable, the Board finds that such allegations are not supported by the contemporaneous evidence of record, to include the Veteran's statements, medical treatment records, and his educational and occupational history.  The Board has no doubt that his service-connected disabilities have resulted in some limitations upon employment, but these are basis for his current ratings.  While the evidence of record does suggest that the Veteran suffers from impairments that may very well prevent him from working - particularly his asserted stroke and its residuals - as noted above, service connection for that disability has been denied.  His service-connected disabilities, either by themselves, or in combination, do not prevent the Veteran from obtaining and maintaining employment.  

For these reasons, the Board concludes that the preponderance of evidence is against granting his appeal as to entitlement to TDIU, or more precisely, remanding the case for referral to the Director of Compensation Service.  As such, the claim for a TDIU must be denied.  


ORDER

Entitlement to compensation for a disability claimed as a stroke and residuals thereof, to include under the provisions of 38 U.S.C. § 1151 and/or as secondary to a service-connected disability, is denied. 

Entitlement to a total rating based on individual unemployability due to service-connected disabilities is denied. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


